Citation Nr: 0202744	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  00 15-377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assignment of a higher evaluation for 
service-connected osteoarthritis of the right ankle secondary 
to a right ankle sprain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to assignment of a higher evaluation for 
service-connected traumatic arthritis of the left ankle 
secondary to residuals of a left ankle injury, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January to April 1985, 
and from November 1985 to September 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August and November 1999 rating decisions by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2002, the veteran 
testified at a Board videoconference hearing.


FINDINGS OF FACT

1.  The veteran's service-connected osteoarthritis of the 
right ankle secondary to a right ankle sprain is manifested 
by no more than moderate limitation of motion, but with pain, 
swelling, incoordination and instability causing additional 
functional loss which (by analogy) results in a disability 
picture more nearly approximating moderate ankle disability. 

2.  The veteran's service-connected traumatic arthritis of 
the left ankle secondary to residuals of a left ankle injury 
is manifested by no more than moderate limitation of motion, 
but with pain, swelling, incoordination and instability 
causing additional functional loss which (by analogy) results 
in a disability picture more nearly approximating marked 
ankle disability.



CONCLUSIONS OF LAW

1.  The criteria for assignment of a 20 percent disability 
rating (but no higher) for the veteran's service-connected 
osteoarthritis of the right ankle secondary to a right ankle 
sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262 (2001).

2.  The criteria for assignment of a 30 percent disability 
rating (but no higher) for the veteran's service-connected 
traumatic arthritis of the left ankle secondary to residuals 
of a left ankle injury have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.20 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5262 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The August and November 1999 rating decisions granted service 
connection for osteoarthritis of the right ankle secondary to 
a right ankle sprain, and traumatic arthritis of the left 
ankle secondary to residuals of a left ankle injury.  
Respectively, 10 percent ratings were assigned.  The veteran 
claims that higher ratings for the disabilities are 
warranted, and that the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 should be applied.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes pertinent service medical 
records, a postservice military examination report, a July 
1999 VA medical examination report, and two private medical 
examination reports dated July 1999.  No additional pertinent 
evidence has been identified by the veteran as relevant to 
the issues on appeal.  The veteran testified at the January 
2002 videoconference conducted by the undersigned Board 
Member that no other records were available.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claims. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to assignment of a higher rating for his ankle 
disabilities.  The discussions in the rating decisions, 
statements of the case, and supplemental statements of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, further development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In the present 
case, since the veteran is appealing the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Service medical records confirm that the veteran sustained 
bilateral ankle injuries, variously diagnosed as synovitis, 
tendinitis, and ankle sprains.  In January 1985 a fracture of 
the left distal fibula was reported.  

A physical evaluation was performed at a military medical 
facility in August 1991.   It was reported that one year 
previously the veteran had sustained a hyperplantar flexion 
inversion strain to the left ankle.  The veteran complained 
of left ankle pain with instability.  The physical 
examination revealed swelling and limitation of motion of the 
left ankle.  It was reported that there was no anterior 
drawer sign.  An X-ray revealed a 5-8 millimeter fragment of 
the left distal fibula.  Probable nonunion distal fibula 
fracture was reported as a diagnosis.  

At a private medical examination in early July 1999, the 
veteran complained of bilateral ankle pain.  The veteran 
reported "repetitive giving way," which had caused him to 
cease running and any vigorous athletic activities.  The 
physical examination revealed moderate swelling over both 
ankles and well preserved range of motion of the ankles.  A 
positive anterior drawer sign was reported bilaterally.  X-
rays revealed degenerative changes of both ankles.  The 
diagnosis was sprain of ankle calcaneofibular.  

A VA medical examination was performed in mid-July 1999.  The 
examiner reported that the veteran's service medical records 
revealed a small fracture of the distal fibula.  It was also 
indicated that the veteran had been informed that he had torn 
or lax tendons and ligaments, but surgery was not yet 
recommended.  It was further reported that a CT scan in 1991 
revealed a small fragment of the distal fibula compatible 
with nonunion.  The veteran complained of left ankle pain and 
swelling at the end of the day after walking.  He had 
recently been granted a sedentary job.  It was reported that 
a private physician had prescribed air casts for both ankles 
with instruction not to wear boots or dress shoes.  The 
veteran stated that he wore tennis shoes.  He also complained 
of achiness and stiffness, but mainly swelling and pain at 
the end of the day.  He was unable to jog or run and his left 
ankle felt unstable.  He was unable to jump and he walked 
slowly.  The veteran avoided climbing or going down steps 
because he was unable to flex his ankle while wearing air 
casts.  If he had to, he climbed steps one at a time while 
holding on to a rail.  He was unable to squat.  

The physical examination of the right ankle revealed no 
objective abnormality.  Plantar flexion of the right ankle 
was to 40 degrees and dorsiflexion was to 10 degrees.  The 
left ankle revealed mild lateral malleolus swelling.  On the 
left ankle, plantar flexion was to 40 degrees and 
dorsiflexion was to 10 degrees with complaints of pain on 
these maneuvers.  The veteran was able to walk on both heels 
with some difficulty and on both toes with great difficulty.  
Crepitation on motion of the left ankle was reported.  The 
feet were slightly pronated.  An X-ray of the left ankle 
revealed post-traumatic changes involving the lateral 
malleolus with avulsion of a very small portion inferiorly of 
the lateral malleolus.  Slight post-traumatic changes were 
also seen involving the medial malleolus with subchondral 
cystic changes.  The diagnoses were:  recurrent bilateral 
ankle sprain, more so on the left one; status post fracture 
of the distal left fibula; traumatic arthritis of the left 
ankle.  

At a private medical examination in late July 1999, it was 
reported that the veteran had progressive loss of use of both 
feet that affected his performance in walking, running 
activities, or any locomotion.  The physician reported that 
he had treated the veteran with bilateral ankle braces that 
had helped.  The physical examination revealed a positive 
bilateral drawer sign.  X-rays showed degenerative changes of 
both ankles secondary to instability.  The diagnoses were:  
sprain of ankle calcaneofibular; instability of both ankles; 
progressive osteoarthritis of both ankles secondary to 
multiple sprains in the past.  The physician commented that 
reconstruction (surgery) would be needed in the future.  

In January 2002, the veteran testified at a Board 
videoconference hearing.  The veteran testified that he wore 
ankle braces that had been prescribed which prevented a " 
give way problem."  He stated that while assisting a 
professor he was unable to stand more than 45 minutes.  He 
stated that he was precluded from playing ball with his 
children.  He averred that he had swelling in his ankles in 
the evening and had a lot of (ankle) pain.  He testified that 
he was unable to walk on uneven surfaces and that he wore 
ankle braces all day.  He stated that he had problems 
climbing stairs and that he elevated his ankles for a couple 
of hours to relieve symptoms.  He testified that he had pain 
in his feet all of the time.  The veteran testified that 
there were no other medical records to be obtained.  The 
veteran specifically requested that his ankle disorders be 
considered under Diagnostic Code 5262.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis due to trauma substantiated by X-ray findings is 
rated as degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.

Limitation of motion of an ankle is rated under Diagnostic 
Code 5271.  The veteran is currently rated as 10 percent 
disabling for each ankle disability.  Such a rating is 
warranted for moderate limited motion.  The highest rating 
available under this Code is 20 percent for marked limited 
motion.  The Rating Schedule does not set forth a specific 
Diagnostic Code for instability of the ankle.  

Further, when evaluating disabilities of the musculoskeletal 
system, 38 C.F.R. § 4.40 allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, more movement than normal, and 
excess fatigability and incoordination.  38 C.F.R. § 4.59 
also contemplates consideration of painful motion as an 
important factor of disability and provides that evidence of 
painful motion should be carefully noted.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

It is at once clear from the evidence that there is no basis 
for assigning a rating in excess of 10 percent for either 
ankle disability solely by looking to the limitation of 
motion provisions of Diagnostic Code 5271.  In July 1999, 
range of motion studies of the both ankles revealed that 
plantar flexion was to 40 degrees and dorsiflexion was to 10 
degrees.  Normal range of motion of an ankle is from 0 to 45 
degrees for plantar flexion and 0 to 20 degrees for 
dorsiflexion.  See 38 C.F.R. § 4.71, Plate II.  The Board 
views the objective clinical findings as showing no more than 
moderate limited motion of either ankle.  Even acknowledging 
the veteran's complaints of pain on extended use and the 
notation of pain on range of motion testing of the left ankle 
in July 1999, the Board is unable to conclude that there is 
more than moderate limited motion due to additional 
functional loss as a result of such pain.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  In fact, the demonstrated range of motion shows 
only slight limitation and it would appear that the current 
10 percent ratings have been assigned in recognition of 
symptomatology such as pain.  In sum, the Board must conclude 
that entitlement to ratings in excess of the current 10 
percent for the veteran's ankle disabilities is not warranted 
under the ankle criteria based on limitation of motion.  

It is the veteran's strong contention, however, that the 
current 10 percent ratings do not contemplate the instability 
associated with the bilateral ankle disabilities.  Looking to 
the Rating Schedule, there is no specific Code for rating 
ankle instability.  The veteran points to the provisions of 
38 C.F.R. § 4.20 which allows VA to rate by analogy to 
another Diagnostic Code with a particular disorder is not 
listed in the Rating Schedule.  The veteran has requested 
that the provisions of Diagnostic Code 5262 be applied by 
analogy. 

Under Diagnostic Code 5262, a 40 percent evaluation will be 
assigned for impairment of the tibia and fibula where there 
is nonunion, with loose motion, requiring a brace.  A 30 
percent rating is warranted for malunion with marked knee or 
ankle disability.  A 20 percent rating is warranted for 
malunion with moderate knee or ankle disability.  A 10 
percent rating is warranted for malunion with slight knee or 
ankle disability. 

With regard to the veteran's complaints of instability, the 
Board finds that instability of the ankles is supported by 
the findings of various medical examiners.  For example, a 
positive anterior drawer sign was reported bilaterally on 
private examination in July 1999, and the physician reported 
treating the veteran with ankle braces.  Pertinent diagnoses 
at that time included instability of both ankles.  The 
evidence also clearly demonstrates that the left ankle 
disability is more severe than the right ankle disability.  
The veteran has also indicated to medical personnel during 
the course of treatment that his left ankle was more 
symptomatic than the right.  Further, medical examiners have 
consistently described the left ankle disability as being 
more severe.  

Comparing Code 5271 for limited motion and Code 5262 which 
contemplates ankle disability associated with impairment of 
the tibia or fibula, the Board notes that Code 5262 refers to 
"ankle disability" which is a broader descriptive phrase 
than "limited motion" as used in Code 5271.  This suggests 
to the Board that limitation of motion can reasonably be 
considered in determining the overall degree of ankle 
disability.  The Board also notes that moderate limited 
motion under Code 5271 warrants a 10 percent rating whereas 
moderate ankle disability under Code 5262 warrants a 20 
percent rating.  Likewise, marked limited motion under Code 
5271 warrants a 20 percent rating whereas marked ankle 
disability under Code 5262 warrants a 30 percent rating.  The 
Board believes that the fact that higher ratings are 
warranted for ankle disability under Code 5262 than for 
limited motion of the ankle under Code 5271 also makes it 
reasonable to conclude that assignment of a rating under Code 
5262 would contemplate both limited motion and other ankle 
disability, such as instability.  In other words, the Board 
finds that there is a plausible basis for rating the 
veteran's ankle disabilities by analogy to Code 5262 to 
recognize limited motion as well as the instability which is 
not otherwise addressed by rating criteria for the ankle 
under 38 C.F.R. § 4.71a.  Rating by analogy in this manner 
would be of potential benefit to the veteran.  However, by 
applying Code 5262 in this manner, the Board stresses that a 
separate rating under Code 5271 for limited motion cannot be 
assigned as it would violate the pyramiding prohibition of 38 
C.F.R. § 4.14.  

After weighing the overall evidence, including the veteran's 
testimony, the Board concludes that the left ankle disability 
(to include limited motion and instability) more nearly 
approximates marked ankle disability so as to warrant a 30 
percent rating under Code 5262.  In this regard, the record 
clearly demonstrates that this ankle disability is more 
severe.  Left ankle pain was noted on examination, and 
medical examiners have described this disability as more 
severe than the right ankle.  Moreover, the record suggests 
some actual involvement of the fibula in the form of x-ray 
evidence described as a probable fracture of the distal 
fibula with non-union.  However, while instability has been 
reported, there is no evidence on clinical examination of 
loose motion of the left ankle so as to warrant a 40 percent 
rating. 

Turning to the right ankle, the Board finds that a 20 percent 
rating is warranted by analogy to Code 5262.  Such a rating 
would recognize the demonstrated limited motion and the 
clinically demonstrated instability.  However, considering 
the degree of limited motion which is no more than moderate 
together with the instability, the Board is unable to 
conclude that this combination of limited motion and 
instability results in no more than moderate ankle 
disability.  A rating in excess of 20 percent under Code 5262 
is therefore not warranted. 

With regard to both disability ratings, the evidence 
pertinent to the time period covered by this appeal leads the 
Board to conclude that the degree of disability has 
essentially remained the same since the effective date of the 
grants of service connection for each ankle disability.  In 
other words, the Board finds that the 20 percent rating for 
right ankle disability and the 30 percent rating for left 
ankle disability should be assigned from the effective dates 
of the grants of service connection for each disability.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In reaching the above determinations, the Board has resolved 
all reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  Further, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
have also been considered but the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service connected disorders have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a 20 percent rating for the veteran's service-
connected right ankle disability is warranted.  Entitlement 
to a 30 percent rating for the veteran's service-connected 
left ankle disability is warranted.  To this extent, the 
appeal is granted subject to laws and regulations governing 
the award of VA benefits. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

